Exhibit 10.2


EXECUTION VERSION
AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN
CREDIT AGREEMENT AND MODIFICATION TO LOAN DOCUMENTS


This AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT AND MODIFICATION TO LOAN DOCUMENTS (this
“Agreement”), dated as of May 20, 2020 (the “Effective Date”), is made by and
among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company signatory hereto, as Used Vehicle Borrowers and/or
New Vehicle Borrowers, the Lenders signatory thereto, which constitute all of
the Lenders, BANK OF AMERICA, N.A. (“Bank of America”), in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), Bank of America, as Revolving Administrative Agent (in the capacity of
collateral agent for the Secured Parties) and each of the other Loan Parties
signatory hereto.


W I T N E S S E T H:


WHEREAS, the Company, certain Subsidiaries of the Company party thereto as New
Vehicle Borrowers, Bank of America, as Administrative Agent, New Vehicle Swing
Line Lender, Used Vehicle Swing Line Lender and Revolving Administrative Agent
(in the capacity of collateral agent) and the Lenders from time to time party
thereto have entered into that certain Third Amended and Restated Syndicated New
and Used Vehicle Floorplan Credit Agreement dated as of November 30, 2016 (as
amended by that certain Amendment No. 1, dated as of April 2, 2020 and effective
as of March 31, 2020, as hereby amended and as from time to time further
amended, modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Company and
certain Subsidiaries of the Company a new vehicle floorplan revolving credit
facility (including a swing line subfacility) and a used vehicle floorplan
revolving credit facility (including a swing line subfacility); and


WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of each New
Vehicle Borrower under the Credit Agreement and the other Loan Documents; and


WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of each Borrower under the Credit Agreement and the other Loan
Documents; and


WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and the other Loan
Documents; and


WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement and certain of the other Loan
Documents as set forth below, and the Administrative Agent and the Lenders
signatory hereto are willing to effect such amendment on the terms and
conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------



1.Amendments; Release and Joinder; Exiting Lender.
(a)Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended so that, as amended, it shall
read as set forth in, and shall have the terms, covenants, conditions and other
provisions in the form of Credit Agreement set forth as Exhibit A to this
Agreement (the “Consolidated Form Credit Agreement”). The parties hereto
acknowledge and agree that each amendment to the Credit Agreement reflected in
the Consolidated Form Credit Agreement is and shall be effective as if
individually specified in this Agreement (the parties further acknowledging that
amending the Credit Agreement by reference to the Consolidated Form Credit
Agreement provides a convenience to the parties to permit the amended terms to
be read in the context of the full Credit Agreement), and that this Agreement is
not a novation of the Credit Agreement or of any credit facility provided
thereunder or in respect thereof. The signature pages contained may be left off
of the Consolidated Form Credit Agreement. Notwithstanding that the cover page
of the Consolidated Form Credit Agreement is dated “as of November 30, 2016”,
the changes to the Credit Agreement effected by this Agreement shall be
effective as of the satisfaction or waiver to the conditions to effectiveness
set forth in Section 2 of this Agreement.
(b)Amendments to Schedules and Exhibits to Credit Agreement.
(i)  Each of the following Schedules and Exhibits to the Credit Agreement is
hereby amended and restated to read in its entirety as set forth on the
respective Schedule and Exhibit attached hereto, as follows:
(A)  Schedule 1.01A (Silo Subsidiaries), Schedule 1.01B (Dual Subsidiaries),
Schedule 2.01A, (Commitments and Applicable Percentages), Schedule 2A.03(a)
(Information Regarding Collateral) and Schedule 10.02 (Administrative Agent’s
Office; Certain Addresses for Notices; Tax Identification Number) of the Credit
Agreement shall hereby be replaced with Schedule 1.01A (Silo Subsidiaries),
Schedule 1.01B (Dual Subsidiaries), Schedule 2.01A, (Commitments and Applicable
Percentages), Schedule 2A.03(a) (Information Regarding Collateral) and Schedule
10.02 (Administrative Agent’s Office; Certain Addresses for Notices; Tax
Identification Number) of this Agreement, respectively; and
(B)  Exhibit A-2 (Form of Used Vehicle Floorplan Committed Loan Notice), Exhibit
B-2 (Form of Used Vehicle Floorplan Swing Line Loan Notice), Exhibit C (Form of
Note), Exhibit H (Floorplan Joinder Agreement) and Exhibit P (Form of Notice of
Loan Prepayment) of the Credit Agreement shall hereby be replaced with Exhibit
A-2 (Form of Used Vehicle Floorplan Committed Loan Notice), Exhibit B-2 (Form of
Used Vehicle Floorplan Swing Line Loan Notice), Exhibit C (Form of Note),
Exhibit H (Floorplan Joinder Agreement) and Exhibit P (Form of Notice of Loan
Prepayment) of this Agreement, respectively.
(ii)  Exhibit I (Used Vehicle Borrowing Base Certificate) is hereby deleted from
the Credit Agreement.
(iii)  Exhibit K-2 (Form of Used Vehicle Borrower Notice) is hereby added as set
forth on the respective Exhibit attached hereto.
(c)Amendments to Company Guaranty. Subject to the terms and conditions set forth
herein, the Company Guaranty is hereby amended as follows:
        2 

--------------------------------------------------------------------------------



(i)  Any references to “Borrower” or “Borrowers” in the Company Guaranty shall
refer to each Borrower and all of the Borrowers under the Credit Agreement,
including, without limitation, after giving effect to the amendments to the
Credit Agreement provided herein;
(ii)  Each of Section 1, 2, 6, 7, 8 and 15 of the Company Guaranty is amended to
replace each reference therein to “New Vehicle Borrower” with “Borrower”; and
(iii)  Section 2 of the Company Guaranty is amended to replace the reference
therein to “Section 8.02” with “Sections 8.02 or 8.04”.
(d)Amendments to Subsidiary Guaranty. Subject to the terms and conditions set
forth herein, the Subsidiary Guaranty is hereby amended as follows:
(i)  Any references to “Borrower” or “Borrowers” in the Subsidiary Guaranty
shall refer to each Borrower and all of the Borrowers under the Credit
Agreement, including, without limitation, after giving effect to the amendments
to the Credit Agreement provided herein; and
(ii)  Section 2 of the Subsidiary Guaranty is amended to replace the reference
therein to “Section 8.02” with “Sections 8.02 or 8.04”.
(e)Release. The Administrative Agent, the Revolving Administrative Agent and the
Lenders party hereto hereby (i) acknowledge that substantially all of the assets
of Kramer Motors Incorporated, a California corporation, SAI Cleveland N, LLC, a
Tennessee limited liability company, SAI Columbus Motors, LLC, an Ohio limited
liability company, SAI Columbus VWK, LLC, an Ohio limited liability company, SAI
Fort Myers H, LLC, a Florida limited liability company, SAI Tysons Corner H,
LLC, a Virginia limited liability company, Sonic – Cadillac D, L.P., a Texas
limited partnership, Sonic–Volvo LV, LLC, a Nevada limited liability company and
Stevens Creek Cadillac, Inc., a California corporation, have been sold prior to
the date hereof and EchoPark SC, LLC, a South Carolina limited liability
company, no longer operates a dealership facility (such entities described in
this clause (i), collectively, the “Disposed Dealership Entities”), (ii) without
limitation of any obligations or liabilities of the Disposed Dealership Entities
under the Revolving Loan Documents (including without limitation, the Security
Agreement), agree that the Disposed Dealership Entities shall no longer
constitute “Loan Parties” (as defined in the Credit Agreement) under the Loan
Documents and the obligations of the Disposed Dealership Entities under any of
the Loan Documents are hereby released (except for any obligations or
liabilities of any Disposed Dealership Entities thereunder which expressly
survive such release), (iii) the security interests and liens granted by the
Disposed Dealership Entities to the Revolving Administrative Agent, on behalf of
the Secured Parties, securing the Obligations under the Loan Documents (and
relating to the floorplan facility provided thereunder) are hereby released,
provided that, in no event shall the release described above result in any
additional obligations on the Revolving Administrative Agent, the Administrative
Agent or any Lender under any of the Loan Documents and (iv) SAI DS, LLC, a
Florida limited liability company, shall no longer constitute a “New Vehicle
Borrower” under the Loan Documents.
(f)Joinder to Credit Agreement:
(i)  Credit Agreement. Each of the undersigned Persons identified on the
signature pages hereto as a “Used Vehicle Borrower” hereby agrees that, by its
execution
        3 

--------------------------------------------------------------------------------



of this Agreement, such Person hereby becomes a party to the Credit Agreement
and the Notes, and is and shall be for all purposes a “Used Vehicle Borrower”
and a “Borrower” (each term having the respective meanings set forth in the
Credit Agreement after giving effect to this Agreement) under the Loan Documents
and shall have (and hereby unconditionally, absolutely and irrevocably assumes)
all the terms, conditions, obligations, liabilities and undertakings of, and
joins in each grant, pledge and assignment of any interest by, a Borrower as if
it had manually executed the Credit Agreement, the Notes, and each other
applicable Loan Document. Each of the undersigned Persons identified on the
signature pages hereto as a “Used Vehicle Borrower” hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, the Notes, and each other
applicable Loan Document.
(ii)  Affirmations. Each of the undersigned Persons identified on the signature
pages hereto as a “Used Vehicle Borrower” hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the representations, warranties, acknowledgments and certifications
applicable to, and each of the waivers by, any Borrower contained in the Credit
Agreement (after giving effect to this Agreement).
(iii)  Obligations. Without limiting the generality of the terms of Sections
l(f)(i) and (ii) above or the terms of the Credit Agreement, each of the
undersigned Persons identified on the signature pages hereto as a “Used Vehicle
Borrower” hereby jointly and severally, together with the other Borrowers,
promises to each Lender and the Administrative Agent, the prompt payment and
performance of all Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, or otherwise) strictly in accordance
with the terms thereof. Notwithstanding the foregoing, the liability of each of
the undersigned Persons identified on the signature pages hereto as a “Used
Vehicle Borrower” with respect to its Used Vehicle Borrowers’ Liabilities under
the Credit Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations under the Credit Agreement
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.
(iv)  Assignment. Without limiting the generality of the terms of Sections
l(f)(i) and (ii) above or the terms of Article II of the Credit Agreement, each
of the undersigned Persons identified on the signature pages hereto as a “Used
Vehicle Borrower” hereby irrevocably designates, appoints, authorizes and
directs the Company (including each Responsible Officer of the Company) to act
on behalf of such Person for the purposes set forth in said Article II or any
other provisions of the Credit Agreement or any other Loan Document, including
without limitation the purpose of giving Requests for Borrowing and otherwise
giving and receiving such notices and notifications and taking all such other
actions contemplated by Article II or any other provision of the Credit
Agreement or any other Loan Document.
(g)Joinder to Subsidiary Guaranty.
(i)  Joinder. Each of the undersigned Persons identified on the signature pages
hereto as a “Used Vehicle Borrower” (other than the Company) hereby irrevocably,
        4 

--------------------------------------------------------------------------------



absolutely and unconditionally becomes a party to the Subsidiary Guaranty as a
“Guarantor” (such term having the meaning set forth in the Subsidiary Guaranty
after giving effect to this Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Secured Parties of the payment and
performance in full of the Guaranteed Liabilities (as defined in the Subsidiary
Guaranty) whether now existing or hereafter arising, all with the same force and
effect as if such Person were a signatory to the Subsidiary Guaranty.
(ii)  Affirmations. Each of the undersigned Persons identified on the signature
pages hereto as a “Used Vehicle Borrower” hereby acknowledges and reaffirms as
of the date hereof with respect to itself, its properties and its affairs each
of the representations, warranties, acknowledgments and certifications
applicable to, and each of the waivers by, any Guarantor contained in the
Subsidiary Guaranty Agreement.
(h)Exiting Lender; Reallocation.
(i)  Each of the Administrative Agent, the undersigned Lenders and the Loan
Parties hereby (x) acknowledge and agree that (A) American Honda Finance
Corporation (“AHFC”)  shall be repaid on the Effective Date the outstanding
amount of principal on the Loans owed to it under the Credit Agreement and the
other Loan Documents (the “AFHC Payment”) (with accrued interest and fees owing
to it for the period May 1-20, 2020 to be paid in the ordinary course thereafter
upon receipt of such amounts from the Borrowers), (B) the Commitment (including
the New Vehicle Floorplan Commitment and the Used Vehicle Floorplan Commitment)
of AHFC shall automatically terminate on the Effective Date without further
action; and (y) waive any requirement under the Loan Documents (including,
without limitation, Sections 2.10, 2.11 and 2.18 of the Credit Agreement) that
such AHFC Payment be made to the Lenders on a pro rata basis or any prior notice
thereof.
(ii)  Simultaneously with the Effective Date, the parties hereby agree that the
Commitment ((including the New Vehicle Floorplan Commitment and the Used Vehicle
Floorplan Commitment) of each of the Lenders shall be as set forth in Schedule
2.01A attached hereto, and the outstanding amount of the Loans (the “Outstanding
Loans”) (without giving effect to any Borrowings of Loans under the Credit
Agreement on the Effective Date, but after giving effect to this Agreement)
shall be reallocated in accordance with such Commitments. On the Effective Date,
the Lenders shall make full cash settlement with one another with respect to the
Outstanding Loans and outstanding Commitments, and with any exiting Lender,
either directly or through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all such reallocations in Commitments,
such that after giving effect to such settlements the Commitment of each Lender
as of the Effective Date shall be as set forth on Schedule 2.01A attached
hereto.
2.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement and the other Loan Documents herein provided shall become
effective as of the Effective Date at the time when each of the following
conditions has been satisfied:
        5 

--------------------------------------------------------------------------------



(a)the Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:
(i)  (A) counterparts of this Agreement, duly executed by each Borrower, Bank of
America, as Administrative Agent, New Vehicle Swing Line Lender, Used Vehicle
Swing Line Lender and Revolving Administrative Agent, each other Loan Party and
each Lender (other than AHFC), (B) a Note executed by the Borrowers in favor of
each Lender requesting a Note; (C) counterparts of that certain Amendment No. 1
to Fourth Amended and Restated Security Agreement, dated as of the Effective
Date (the “Security Agreement Amendment”) by the Company, certain Subsidiaries
of the Company, Bank of America, as Administrative Agent and Revolving
Administrative Agent (including in the capacity of collateral agent for the
Secured Parties) and (D) counterparts of a letter agreement dated as of the
Effective Date, duly executed by the Company and Bank of America, as
Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing Line
Lender (collectively, the “Amendment Documents”);
(ii)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(iii)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and (except as provided in Section 6.21 of the Consolidated Form Credit
Agreement) that each Loan Party is validly existing, in good standing and
qualified to engage in business in the respective jurisdictions, which includes
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
(iv)  a favorable opinion of Parker Poe Adams & Bernstein LLP, counsel to the
Loan Parties, addressed to the Administrative Agent, the Revolving
Administrative Agent and each Lender, in form and substance satisfactory to the
Administrative Agent;
(v)  a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Amendment Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vi)  a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 2(a) have been satisfied, and (B)
that there has been no event or circumstance since December 31, 2019 that has
had or could be
        6 

--------------------------------------------------------------------------------



reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(vii)  a certificate signed by the chief executive officer, chief financial
officer, treasurer or chief accounting officer of each Loan Party certifying
that each Loan Party is Solvent, after giving effect to this Agreement and the
other Loan Documents and the Indebtedness pursuant hereto and thereto;
(viii)  to the extent not otherwise delivered prior to the date hereof, a copy
of (A) each standard form of Franchise Agreement for each vehicle manufacturer
or distributor and (B) each executed Framework Agreement;
(ix)  to the extent not otherwise delivered prior to the date hereof, duly
executed consents and waivers required pursuant to any Franchise Agreement or
Framework Agreement;
(x)  to the extent requested by the Administrative Agent, evidence that all
insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect, including endorsements naming the Revolving
Administrative Agent (on behalf of the Secured Parties) as an additional insured
and loss payee, as the case may be, on all such insurance policies maintained
with respect to properties of the Company or any Loan Party constituting part of
the Collateral;
(xi)  the Loan Parties shall have delivered to the Administrative Agent and the
Revolving Administrative Agent an authorization to share insurance information
in form and substance satisfactory to the Administrative Agent and the Revolving
Administrative Agent (or such other form as required by each of the Loan Party’s
insurance companies (the “Authorization to Share Insurance Information”);
(xii)  the Loan Parties shall have delivered to the Administrative Agent a
Statement of Purpose for an Credit Extension Secured by Margin Stock (Federal
Reserve Form U-1);
(xiii)  consolidating balance sheets for the Company and each Subsidiary as at
the end of March 31, 2020, and the related consolidating statements of income or
operations, all in reasonable detail prepared by management of the Company or
such Subsidiary, in each case with subtotals for (a) each Subsidiary, (b) all
New Vehicle Borrowers (excluding the results of any Dual Subsidiaries), (c) all
Used Vehicle Borrowers (excluding the results of any Dual Subsidiaries) and (d)
all Silo Subsidiaries grouped by each Silo Lender, and in each case prior to
intercompany eliminations;
(xiv)  UCC financing statements or amendments to previously filed UCC financing
statements for filing in all places required by applicable law to perfect the
Liens of the Revolving Administrative Agent for the benefit of the Secured
Parties under the Security Instruments as a valid and perfected Lien (with the
priority described therein) as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be necessary under applicable
law to perfect the Liens of the Revolving Administrative Agent for the benefit
of the Secured Parties under the Security Instruments as a valid and perfected
Lien in and to such other Collateral as the Administrative Agent may require;
        7 

--------------------------------------------------------------------------------



(xv)  UCC search results with respect to the Borrowers showing only Liens
acceptable to the Administrative Agent (or pursuant to which arrangements
satisfactory to the Administrative Agent shall have been made to remove any
unacceptable Liens promptly after the Effective Date);
(xvi)  such duly executed Landlord Waivers for locations of the Borrowers not
already in effect, as may be requested by the Administrative Agent in its sole
discretion;
(xvii)  a certificate signed by a Responsible Officer of the Company certifying
as to the status of the Unrestricted Subsidiaries;
(xviii)  an exiting lender letter executed by AHFC pursuant to which AHFC waives
any requirement in the Credit Agreement to provide prior notice of the AHFC
Payment and any right to consent to this Agreement, in form and substance
acceptable to the Administrative Agent; and
(xix)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the New Vehicle Swing Line Lender, the Used Vehicle
Swing Line Lender or the Lenders reasonably may require.
(b)Upon the reasonable request of any Lender made at least ten (10) days prior
to the date hereof, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) Business Days prior to the date
hereof and (ii) at least ten (10) days prior to the date hereof, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party.
(c)All fees and expenses payable to the Administrative Agent, the Arranger and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) to the extent invoiced on or prior to the date hereof shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).
3.Consent of the Loan Parties. The Company hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Company Guaranty (including without limitation the continuation
of the Company’s payment and performance obligations thereunder upon and after
the effectiveness of this Agreement and the amendments contemplated hereby) and
the enforceability of the Company Guaranty against the Company in accordance
with its terms. Each Subsidiary Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Subsidiary Guaranty (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary Guaranty against
such Subsidiary Guarantor in accordance with its terms. Each Loan Party hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects each Security Instrument to which such
Loan Party is a party (including without limitation the continuation of the
perfection and priority of each Lien thereunder upon and after the effectiveness
of this Agreement and the amendments contemplated hereby) and the enforceability
of such Security Instrument against such Loan Party in accordance with its
terms.
        8 

--------------------------------------------------------------------------------



4.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement and the other Amendment Documents, in
each case except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date, and except that the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
will be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each of such Persons has become and remains a party to a Subsidiary Guaranty as
a guarantor thereunder;
(c)This Agreement and each other Amendment Document has been duly authorized,
executed and delivered by the Company and each of the other Loan Parties party
hereto and constitutes a legal, valid and binding obligation of each such party,
except as may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally; and
(d)Both before and after giving effect to this Agreement and the other Amendment
Documents, no Default or Event of Default has occurred and is continuing.
5.Entire Agreement. This Agreement, together with all the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
6.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
7.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.
        9 

--------------------------------------------------------------------------------



8.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.
9.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time. All references in any of the Loan Documents to the “Company Guaranty”
shall mean the Company Guaranty, as amended hereby and as further amended,
modified, supplemented, restated, or amended and restated from time to time. All
references in any of the Loan Documents to the “Subsidiary Guaranty” shall mean
the Subsidiary Guaranty, as amended hereby and as further amended, modified,
supplemented, restated, or amended and restated from time to time. All
references in any of the Loan Documents to the “Security Agreement” shall mean
the Security Agreement, as amended by the Security Agreement Amendment and as
further amended, modified, supplemented, restated, or amended and restated from
time to time.
11.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
12.Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.
[Signature pages follow.]




        10 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


COMPANY:
SONIC AUTOMOTIVE, INC.
By:/s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Executive Vice President and
Chief Financial Officer






AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



NEW VEHICLE BORROWERS:
ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
WINDWARD, INC.
By:/s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer








AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



USED VEHICLE BORROWERS:
SONIC AUTOMOTIVE, INC.
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Executive Vice President and
Chief Financial Officer




ARNGAR, INC.
ECHOPARK AZ, LLC   
ECHOPARK CA, LLC  
ECHOPARK FL, LLC  
ECHOPARK NC, LLC  
ECHOPARK TX, LLC  
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI DS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
By:/s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



USED VEHICLE BORROWERS, continued:
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
TT DENVER, LLC   
WINDWARD, INC.
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer






SUBSIDIARY GUARANTORS:
ARNGAR, INC.
ECHOPARK AZ, LLC
ECHOPARK CA, LLC
ECHOPARK FL, LLC
ECHOPARK NC, LLC
ECHOPARK TX, LLC
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI DS, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS, continued:
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
TT DENVER, LLC
WINDWARD, INC.
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer






AGREED AND ACKNOWLEDGED:
KRAMER MOTORS INCORPORATED
SAI CLEVELAND N, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FORT MYERS H, LLC
SAI TYSONS CORNER H, LLC
SONIC – CADILLAC D, L.P.
SONIC–CAPITOL IMPORTS, INC.
SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC–VOLVO LV, LLC  
STEVENS CREEK CADILLAC, INC.
ECHOPARK SC, LLC
SAI DS, LLC
By: /s/ Heath R. Byrd   
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer


AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ David T. Smith   
Typed Name:  David T. Smith    
Typed Title:  Senior Vice President   






BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(in its capacity as collateral agent for the Secured Parties under the Loan
Documents)
By: /s/ Denise Jones    
Typed Name:  Denise Jones    
Typed Title:  Vice President    
        




LENDERS:


BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender
By:/s/ David T. Smith   
Typed Name:  David T. Smith    
Typed Title:  Senior Vice President   




JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Adam Sigman    
Typed Name:  Adam Sigman    
Typed Title:  Executive Director   




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Katherine Taylor   
Typed Name:  Katherine Taylor    
Typed Title:  Vice President    






AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender
By: /s/ Michele Nowak   
Typed Name:  Michele Nowak    
Typed Title:  Credit Director, National Accounts 




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Jeffrey Bullard   
Typed Name:  Jeffrey Bullard    
Typed Title:  Senior Vice President   




COMERICA BANK, as a Lender
By: /s/ Coby McGee    
Typed Name:  Coby McGee    
Typed Title:  Portfolio Manager   




CAPITAL ONE, N.A., as a Lender
By:/s/ Jeff Edge    
Typed Name:  Jeff Edge    
Typed Title:  Senior Vice President   




MASSMUTUAL ASSET FINANCE LLC, as a Lender
By: /s/ Donald Buttler   
Typed Name:  Donald Buttler    
Typed Title:  Senior Vice President   




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Krutesh Trivedi   
Typed Name:  Krutesh Trivedi    
Typed Title:  Senior Vice President   




AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender
By: /s/ Judy C. Johnson   
Typed Name:  Judy C. Johnson    
Typed Title:  VP Market Credit Manager,  
         Major Accounts    




TOYOTA MOTOR CREDIT CORPORATION, as a Lender
By: /s/ Gerald Jules    
Typed Name:  Gerald Jules    
Typed Title:  National Manager, National Accounts 




VW CREDIT, INC., as a Lender
By: /s/ Robb Nerdin    
Typed Name:  Robb Nerdin    
Typed Title:  Senior Manager    




AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page




--------------------------------------------------------------------------------



EXHIBIT A-2
CONSOLIDATED FORM CREDIT AGREEMENT
See attached.







--------------------------------------------------------------------------------



EXHIBIT A-2
FORM OF USED VEHICLE FLOORPLAN
COMMITTED LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).
The undersigned hereby requests (select one):
☐ A Used Vehicle Floorplan Committed Borrowing
☐ A conversion of Used Vehicle Floorplan Committed Loans
1. For ________________________, the applicable Used Vehicle Borrower.
2. On _________________________ (a Business Day).
3. In the amount of $_______________.
4. Comprised of _________________________________________________.
          [Type of Used Vehicle Floorplan Committed Loan requested]
The Used Vehicle Floorplan Committed Borrowing, if any, requested herein
complies with the provisos to the first sentence of Section 2.06 of the Credit
Agreement.
        SONIC AUTOMOTIVE, INC.
        By:        
Name:  
         Title:      










--------------------------------------------------------------------------------



EXHIBIT B-2


FORM OF USED VEHICLE FLOORPLAN
SWING LINE LOAN NOTICE
Date: ___________, _____
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Syndicated New and
Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement” the terms defined therein being used herein
as therein defined), among Sonic Automotive, Inc., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, New Vehicle Swing Line Lender, and Used Vehicle Swing Line
Lender, and Bank of America, N.A., as Revolving Administrative Agent (in the
capacity of collateral agent for the Secured Parties).
The undersigned hereby requests (select one):
☐ A Used Vehicle Floorplan Committed Borrowing
☐ A conversion of Used Vehicle Floorplan Committed Loans
1. For ________________________, the applicable Used Vehicle Borrower.
2. On _________________________ (a Business Day).
3. In the amount of $_______________.
4. Comprised of _________________________________________________.
          [Type of Used Vehicle Floorplan Committed Loan requested]
        SONIC AUTOMOTIVE, INC.
        By:        
Name:      
         Title:      












--------------------------------------------------------------------------------



EXHIBIT C
FORM OF [REPLACEMENT] NOTE
_______________, 20__
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby promises, jointly and severally, to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each New Vehicle Floorplan Loan from time to time made by the Lender
to Sonic Automotive, Inc. (the “Company”) or any New Vehicle Borrower under the
Credit Agreement and the principal amount of each Used Vehicle Floorplan Loan
from time to time made by the Lender to the Company or any Used Vehicle
Floorplan Borrower under that certain Third Amended and Restated Syndicated New
and Used Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the Company, certain Subsidiaries of the
Company from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and Bank of America, N.A., as
Revolving Administrative Agent (in the capacity of collateral agent for the
Secured Parties).
Each Borrower promises, jointly and severally, to pay interest on the unpaid
principal amount of each Loan from the date of such New Vehicle Floorplan Loan
or Used Vehicle Floorplan Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.
Except as otherwise provided in Section 2.03(h) with respect to New Vehicle
Floorplan Swing Line Loans, and Section 2.08(h) with respect to Used Vehicle
Floorplan Swing Line Loans, all payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. [This Note is
issued in replacement of a Note dated November 30, 2016, issued to the Lender
pursuant to the Credit Agreement (the “Existing Note”), and does not effect any
refinancing or extinguishment of the indebtedness and obligations of such
Existing Note and is not a novation but is a replacement of such Existing Note.]
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall (if required by the Credit Agreement) become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. New
Vehicle Floorplan Loans and Used Vehicle Floorplan Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Note and endorse thereon the date, amount and maturity of its New
Vehicle Floorplan Loans and Used Vehicle Floorplan Loans and payments with
respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.





--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NORTH CAROLINA.
NEW VEHICLE BORROWERS:
ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
By:        
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer







--------------------------------------------------------------------------------



NEW VEHICLE BORROWERS, continued:
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
WINDWARD, INC.
By:        
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer








USED VEHICLE BORROWERS:
SONIC AUTOMOTIVE, INC.
By:       
Typed Name: Heath R. Byrd
Typed Title: Executive Vice President and Chief
        Financial Officer




ARNGAR, INC.
ECHOPARK AZ, LLC   
ECHOPARK CA, LLC  
ECHOPARK FL, LLC  
ECHOPARK NC, LLC  
ECHOPARK TX, LLC  
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI DS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
By:       
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer







--------------------------------------------------------------------------------



USED VEHICLE BORROWERS, continued:
SAI ORLANDO CS, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S. ATLANTA JLR, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–HARBOR CITY H, INC.
TT DENVER, LLC   
WINDWARD, INC.
By:       
Typed Name: Heath R. Byrd
Typed Title: Vice President and Treasurer















--------------------------------------------------------------------------------



LOANS AND PAYMENTS WITH RESPECT THERETO

DateType of Loan MadeAmount of Loan MadeEnd of Interest PeriodAmount of
Principal or Interest Paid This DateOutstanding Principal Balance This
DateNotation Made By









--------------------------------------------------------------------------------





EXHIBIT H
FORM OF FLOORPLAN JOINDER AGREEMENT
        THIS FLOORPLAN JOINDER AGREEMENT (the “Floorplan Joinder Agreement”),
dated as of _____________, 20__ is made by _______________________________, a
________________ (the “Joining Subsidiary”), and delivered to BANK OF AMERICA,
N.A., in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement (as amended, revised, modified, supplemented or
amended and restated from time to time, the “Floorplan Credit Agreement”), dated
as of November 30, 2016, by and among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company (together with
the Company, and collectively with any other Person that becomes a Borrower (as
defined in the Floorplan Credit Agreement) from time to time pursuant to Section
6.14 of the Floorplan Credit Agreement, the “Borrowers” and each individually a
“Borrower”), the Lenders from time to time party thereto, Bank of America, N.A.,
as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing
Line Lender, and Bank of America, N.A., as Revolving Administrative Agent (in
the capacity of collateral agent for the Floorplan Secured Parties referenced
below) (in such capacity, the “Revolving Administrative Agent”). All capitalized
terms not otherwise defined herein shall have the meanings given to such terms
in the Floorplan Credit Agreement.


WHEREAS, certain Subsidiaries of the Company and the Administrative Agent have
entered into a Third Amended and Restated Subsidiary Guaranty Agreement dated as
of November 30, 2016 (as amended, revised, modified, supplemented or amended and
restated from time to time, the “Subsidiary Guaranty Agreement”);


WHEREAS, the Company, certain Subsidiaries of the Company, the Administrative
Agent and the Revolving Administrative Agent have entered into a Fourth Amended
and Restated Security Agreement dated as of November 30, 2016 (as amended,
revised, modified, supplemented or amended and restated from time to time, the
“Security Agreement”);


WHEREAS, the Joining Subsidiary does engage in the business of selling
[new][used][new and used] motor vehicles;


        [WHEREAS, the Joining Subsidiary is a Dual Subsidiary;]1


[WHEREAS, the Joining Subsidiary desires to become a “New Vehicle Borrower”
under the Floorplan Credit Agreement and be joined as a party to the Floorplan
Credit Agreement as a New Vehicle Borrower;]


[WHEREAS, the Joining Subsidiary desires to become a “Used Vehicle Borrower”
under the Floorplan Credit Agreement and be joined as a party to the Floorplan
Credit Agreement as a Used Vehicle Borrower;]



1 Note to Draft: Dual Subsidiaries may not become Used Vehicle Borrowers.





--------------------------------------------------------------------------------



WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Guarantor” under the Subsidiary Guaranty Agreement and be
joined as a party to the Subsidiary Guaranty Agreement as a Guarantor (as
defined in the Subsidiary Guaranty Agreement);
WHEREAS, the Joining Subsidiary is required by the terms of the Floorplan Credit
Agreement to become a “Floorplan Subsidiary Grantor” under the Security
Agreement and be joined as a party to the Security Agreement as a Floorplan
Subsidiary Grantor (as defined in the Security Agreement); and
WHEREAS, the Joining Subsidiary will materially benefit from the credit
facilities made available and to be made available to the Borrowers by the
Lenders under the Floorplan Credit Agreement;
NOW, THEREFORE, the Joining Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Floorplan Secured Parties (as
defined in the Subsidiary Guaranty Agreement and the Security Agreement):
1. Floorplan Credit Agreement


a. Joinder. The Joining Subsidiary hereby agrees that, by its execution of this
Floorplan Joinder Agreement, the Joining Subsidiary hereby becomes a party to
the Floorplan Credit Agreement and the Notes, and is and shall be for all
purposes a [“New Vehicle Borrower”][and a][“Used Vehicle Borrower”] and a
“Borrower” (each term as used in this Section 1 having the respective meanings
set forth in the Floorplan Credit Agreement) under the Loan Documents and shall
have (and hereby unconditionally, absolutely and irrevocably assumes) all the
terms, conditions, obligations, liabilities and undertakings of, and joins in
each grant, pledge and assignment of any interest by, a Borrower as if it had
manually executed the Floorplan Credit Agreement, the Notes, and each other
applicable Loan Document. The Joining Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Floorplan Credit Agreement, the Notes, and each other
applicable Loan Document.


b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgments and certifications applicable
to, and each of the waivers by, any Borrower contained in the Floorplan Credit
Agreement.


c. Obligations. Without limiting the generality of the terms of Sections l(a)
and (b) above or the terms of the Floorplan Credit Agreement, the Joining
Subsidiary hereby jointly and severally, together with the other Borrowers,
promises to each Lender and the Administrative Agent, the prompt payment and
performance of all Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration, or otherwise) strictly in accordance
with the terms thereof. Notwithstanding the foregoing, the liability of the
Joining Subsidiary with respect to its [New Vehicle Borrowers’
Liabilities][and][Used Vehicle Borrowers’ Liabilities] under the Floorplan
Credit Agreement shall be limited to an aggregate amount equal to the largest
amount that would not render its obligations under the Floorplan Credit
Agreement subject to avoidance



--------------------------------------------------------------------------------



under Section 548 of the United States Bankruptcy Code or any comparable
provisions of any applicable state law.


d. Assignment. Without limiting the generality of the terms of Sections l(a) and
(b) above or the terms of Article II of the Floorplan Credit Agreement, the
Joining Subsidiary hereby irrevocably designates, appoints, authorizes and
directs the Company (including each Responsible Officer of the Company) to act
on behalf of the Joining Subsidiary for the purposes set forth in said Article
II or any other provisions of the Floorplan Credit Agreement or any other Loan
Document, including without limitation the purpose of giving Requests for
Borrowing and otherwise giving and receiving such notices and notifications and
taking all such other actions contemplated by Article II or any other provision
of the Floorplan Credit Agreement or any other Loan Document.


        2. Subsidiary Guaranty Agreement.


a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Subsidiary Guaranty Agreement as a
“Guarantor” (such term as used in this Section 2 having the meaning set forth in
the Subsidiary Guaranty Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Guarantor or to which any
Guarantor is subject thereunder, including without limitation the joint and
several, unconditional, absolute, continuing and irrevocable guarantee to the
Administrative Agent for the benefit of the Floorplan Secured Parties of the
payment and performance in full of the Guaranteed Liabilities (as defined in the
Subsidiary Guaranty Agreement) whether now existing or hereafter arising, all
with the same force and effect as if the Joining Subsidiary were a signatory to
the Subsidiary Guaranty Agreement.


b. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgements and certifications applicable
to, and each of the waivers by, any Guarantor contained in the Subsidiary
Guaranty Agreement.


        3. Security Agreement.


a. Joinder. The Joining Subsidiary hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a “Floorplan
Subsidiary Grantor” (such term as used in this Section 3 having the meaning set
forth in the Security Agreement) and bound by all the terms, conditions,
obligations, liabilities and undertakings of each Floorplan Subsidiary Grantor
or to which any Floorplan Subsidiary Grantor is subject thereunder, including
without limitation the grant pursuant to Section 2 of the Security Agreement of
a security interest to the Revolving Administrative Agent for the benefit of the
Floorplan Secured Parties in the property and property rights constituting
Collateral (as defined in Section 2 of the Security Agreement) of the Joining
Subsidiary or in which the Joining Subsidiary has or may have or acquire an
interest or the power to transfer rights therein as security for the payment and
performance of the Floorplan Secured Obligations (as defined in the Security
Agreement), all with the same force and effect as if the Joining Subsidiary were
a signatory to the Security Agreement.





--------------------------------------------------------------------------------



b. Grant of Security Interest. Without limiting the generality of the terms of
Section 3(a) above, the Joining Subsidiary hereby grants as collateral security
for (i) the payment, performance and satisfaction of all of its Obligations
(including all of its Guarantor’s Obligations (as defined in the Subsidiary
Guaranty Agreement)) and (ii) the payment and performance of its obligations and
liabilities (whether now existing or hereafter arising) under the Security
Agreement or any of the Loan Documents to which it is now or hereafter becomes a
party, a security interest in all of the Collateral (as defined in Section 2 of
the Security Agreement) of the Joining Subsidiary or in which the Joining
Subsidiary has or may have or acquire an interest or the power to transfer
rights therein, whether now owned or existing or hereafter acquired or arising
and wherever located.


c. Affirmations. The Joining Subsidiary hereby acknowledges and reaffirms as of
the date hereof with respect to itself, its properties and its affairs each of
the representations, warranties, acknowledgments and certifications applicable
to, and each of the waivers by, any Floorplan Subsidiary Grantor contained in
the Security Agreement.


d. Supplemental Schedules. Attached to this Floorplan Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Security Agreement. The Joining
Subsidiary represents and warrants that the information contained on each of the
Supplemental Schedules with respect to the Joining Subsidiary and its properties
and affairs is true, complete and accurate as of the date hereof.


4. Miscellaneous.


a. Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Floorplan Joinder Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be given in the manner, and deemed
received, as provided for in the Floorplan Credit Agreement.


b. Severability. Whenever possible, each provision of this Floorplan Joinder
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Floorplan Joinder Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Floorplan
Joinder Agreement. This Floorplan Joinder Agreement is to be read, construed and
applied together with the Floorplan Credit Agreement and the other Loan
Documents, which, taken together, set forth the complete understanding and
agreement of the Administrative Agent, the Revolving Administrative Agent (in
its capacity as collateral agent for the Floorplan Secured Parties) and the
Lenders and the Joining Subsidiary with respect to the matters referred to
herein and therein.


c. Successors and Assigns. This Floorplan Joinder Agreement and all obligations
of the Joining Subsidiary hereunder shall be binding upon the successors and
assigns of the Joining Subsidiary (including any debtor-in-possession on behalf
of the Joining Subsidiary) and shall, together with the rights and remedies of
the Administrative Agent and the Revolving



--------------------------------------------------------------------------------



Administrative Agent, in each case for the benefit of the Floorplan Secured
Parties, hereunder, inure to the benefit of the Administrative Agent and the
Revolving Administrative Agent and the Floorplan Secured Parties, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the Liens granted to the Revolving Administrative Agent, for
the benefit of the Floorplan Secured Parties, hereunder. The Joining Subsidiary
may not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Floorplan Joinder Agreement.


d. Counterparts. This Floorplan Joinder Agreement may be authenticated in any
number of separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Floorplan Joinder Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Administrative Agent, electronic means, all of which shall be equally valid.
Without limiting the foregoing provisions of this Section 4(d), the provisions
of Section 10.10 of the Floorplan Credit Agreement shall be applicable to this
Floorplan Joinder Agreement.


e. Section Titles. The Section titles contained in this Floorplan Joinder
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.


f. Delivery. The Joining Subsidiary hereby irrevocably waives notice of
acceptance of this Floorplan Joinder Agreement and acknowledges that the
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents made and maintained, in reliance on this Floorplan Joinder
Agreement and the Joining Subsidiary’s joinder as a party to the Floorplan
Credit Agreement, the Security Agreement and the Subsidiary Guaranty Agreement,
as herein provided.


g. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 10.14
and 10.15 of the Floorplan Credit Agreement are hereby incorporated by reference
as if fully set forth herein..


IN WITNESS WHEREOF, the Joining Subsidiary has duly executed and delivered this
Floorplan Joinder Agreement as of the day and year first written above.


            JOINING SUBSIDIARY:


            [__________________________________________]




            By:_______________________________________
        Name: ____________________________________
            Title: ____________________________________ 




--------------------------------------------------------------------------------



SUPPLEMENTAL
SCHEDULE 7(f) TO SECURITY AGREEMENT


Grantor Information



I.II.III.IV.V.VI.VII.Name
Jurisdiction of
Formation/
Form of Equity/State I.D. Number/
Federal Tax I.D. Number
Address of Chief
Executive Office
Trade Names, Trade Styles, Fictitious Names, “d/b/a” Names and brand
Collateral
Locations
(and Type
of Collateral)
Name and address
of Owner of
Collateral Location
(If other than Grantor)
Relationship of
Persons listed in VI to
Grantor (e.g., lessor,
warehousemen)



Delivered pursuant to Floorplan Joinder Agreement of
_______________________________.
Applicable Date: __________, 20__










--------------------------------------------------------------------------------



EXHIBIT K-2
FORM OF USED VEHICLE BORROWER NOTICE
Date: ___________, _____
To: Sonic Automotive, Inc.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Used Vehicle Borrower Notice is made and delivered pursuant to Section
2.21(b) of that certain Third Amended and Restated Syndicated New and Used
Vehicle Floorplan Credit Agreement, dated as of November 30, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Sonic Automotive, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, New Vehicle Swing Line
Lender, and Used Vehicle Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Used Vehicle Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [_________________________] shall be a Used
Vehicle Borrower and may receive Used Vehicle Swing Line Loans for its account
on the terms and conditions set forth in the Credit Agreement.
This Used Vehicle Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
        BANK OF AMERICA, N.A.,
        as Administrative Agent
        By:        
Name:      
         Title:      












--------------------------------------------------------------------------------



EXHIBIT P
FORM OF
NOTICE OF LOAN PREPAYMENT
TO:  Bank of America, N.A., as Administrative Agent
RE:  Third Amended and Restated Syndicated New and Used Vehicle Floorplan Credit
Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement” the terms defined therein being used herein as therein defined),
among SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto (together with the Company, the
“Borrowers” and each individually a “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, New Vehicle Swing Line Lender
and Used Vehicle Swing Line Lender, and BANK OF AMERICA, N.A., as Revolving
Administrative Agent (in the capacity of collateral agent for the Secured
Parties referenced below); capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement
DATE:  [Date]



The undersigned hereby notifies the Administrative Agent that on _____________2
pursuant to the terms of Section 2.10 (Prepayments) of the Credit Agreement, the
Company intends to prepay/repay the following Loans as more specifically set
forth below:
☐  Optional prepayment of New Vehicle Floorplan Committed Loans in the following
amount(s):
☐ Eurodollar Rate Loans:    $___________________3
        Applicable Interest Period:       


☐  Base Rate Loans:    $__________________4
        Applicable New Vehicle Borrower:      







2 Specify date of such prepayment.
3 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
4 Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).





--------------------------------------------------------------------------------



New Vehicle(s) (including the make, model and vehicle identification number of
such New Vehicle(s):          
                  
                  


☐  Optional prepayment of New Vehicle Floorplan Swingline Loans in the following
amounts:
☐ Eurodollar Rate Loans:    $___________________
        Applicable Interest Period:       


☐  Base Rate Loans:    $__________________
        Applicable New Vehicle Borrower:      


New Vehicle(s) (including the make, model and vehicle identification number of
such New Vehicle(s):          
                  
                  


☐  Optional prepayment of Used Vehicle Floorplan Committed Loans in the
following amount(s):
☐ Eurodollar Rate Loans:    $___________________5
        Applicable Interest Period:       


☐  Base Rate Loans:    $__________________6
        Applicable Used Vehicle Borrower:      


Used Vehicle(s) (including the make, model and vehicle identification number of
such Used Vehicle(s):         
                  
                  





5 Any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).
6 Any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).





--------------------------------------------------------------------------------



☐  Optional prepayment of Used Vehicle Floorplan Swingline Loans in the
following amounts:7
☐ Eurodollar Rate Loans:    $___________________
        Applicable Interest Period:       


☐  Base Rate Loans:    $__________________
        Applicable Used Vehicle Borrower:      


Used Vehicle(s) (including the make, model and vehicle identification number of
such Used Vehicle(s):         
                  
                  


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


        SONIC AUTOMOTIVE, INC.
        By:        
Name:      
         Title:      





7 Any prepayment of Used Vehicle Swingline Loans shall be in a principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).



